Citation Nr: 1146075
Decision Date: 12/16/11	Archive Date: 01/30/12

DOCKET NO. 08-18 280	)        DATE DEC 16 2011

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita,
Kansas

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and generalized anxiety disorder.

REPRESENTATION 

Appellant represented by:   Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1964 to May 1966.

By rating action in July 2002, the RO denied service connection for PTSD and generalized anxiety disorder. The Veteran and his representative were notified of this decision and did not appeal. In a December 2006 decision, the RO reopened and denied the Veteran's claim of service connection for a psychiatric disorder. In May 2010, the Board found that new and material evidence had been received to reopen the claim and remanded the appeal for additional development.

As it happens, additional development remains necessary, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

A careful review of the claims file makes it plain that additional relevant records exist that have not been associated with the claims file. Particularly, VA psychiatric treatment records dated prior to 2004, and after 2005. These should be sought. Further, the medical opinion that was obtained does not make clear whether the Veteran's currently diagnosed Axis I psychiatric illness, "Anxiety disorder NOS," was present prior to service, and if so, whether that illness underwent an increase in severity beyond its natural progression during service. (The opinion speaks in terms of anxiety symptoms prior to and during service, as opposed to the actual illness itself.) Furthermore, the opinion indicates that the reference to "an underlying schizophrenic process in the works," made in a March 1966 in-service document, is the same process that eventually resulted in the diagnosis of schizoaffective disorder post service. However, the opinion provider did not appear to diagnose the Veteran to actually currently have schizoaffective disorder, noting only that it was "by record." Likewise, the opinion provider did not discuss whether the Veteran's character and behavior problems documented prior to

-2-

service, were also evidence of this same process. Additional clarification should be sought.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify the places at which he has received post service psychiatric treatment, and after obtaining any necessary authorization, attempts to obtain copies of the records of the identified treatment should be sought. In any case, copies of the records of the Veteran's VA psychiatric treatment dated between 2002 and 2004, and after June 2005, should be associated with the claims file.

2. Return the claims file to the examiner who provided the July 2010 psychiatric opinion and August 2010 addendum for clarification. Ask this person to re-familiarize himself with the Veteran's record, and with respect to his Axis I diagnosis of Anxiety disorder, NOS, express his opinion as to whether the Veteran also had that illness prior to service, and/or during service. If it was present both prior to and during service, he should opine whether it underwent an increase in severity beyond its natural progression during service. (In this regard, since the examiner appears to have attached significance to the Veteran's recent report of nightmares and problems sleeping during service, it should be observed that in May 1966, the Veteran specifically denied having frequent trouble sleeping or nightmares.)

With respect to the examiner's inclusion on his Axis I diagnosis of "schizoaffective disorder, by record,"

-3-

(emphasis added), the examiner should clarify whether he considers the Veteran to have currently (is now suffering from) schizoaffective disorder. If he considers the Veteran to have schizoaffective disorder currently, he should be asked to reconcile his statement in the July 2010 report that "it is possible that symptoms of schizoaffective disorder were present, to some extent, [in service, but] ... it is not possible to determine when this condition started without resorting to speculation" with his statement in the August 2010 addendum, that the " 'schizophrenic process' identified in 1966 is the same process that eventually resulted in the diagnosis of schizoaffective disorder." In discussing this, the examiner also should indicate whether it is his view that the same process that eventually resulted in a diagnosis of schizoaffective disorder, was occurring prior to service.

If the examiner concludes the Veteran is not now suffering from schizoaffective disorder, he should be asked to explain how and when it came to be resolved.

A complete rationale should be provided for any opinion expressed, and if it is not possible to provide the requested opinion without resort to speculation, that also should be explained.

3. Thereafter, the claim should be re-adjudicated. If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board for further review.

-4-

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-5-



